DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew (2002/0056511).  The reference to Mathew discloses the recited hose (title) comprising an inner tube 12 (fig 1), a woven outer tube 13 ([0024] sets forth braided or woven layer which can be wrapped around the inner layer which is considered to be wound when such is wrapped on the inner tube), the hose is soaked in an adhesive agent such as an adhesive layer (soaking is suggested in [0036] in that such is applied by passing it through a reservoir which would be soaking it; layer 14 can act as an adhesive to .   
With respect to the new claim language, as seen in figure 4, and set forth in [0027-0029] both the adhesive layer 14 and the anti-scratch layer disposed on the woven outer tube 13 form the outermost layer of the hose structure in that layer 14 extends outward to the outside of the hose and therefore creates an anti-scratch layer along with the adhesive part of it that connects the woven layer 13 to the inner hose and the woven layer itself, where both form the outermost layer of the hose structure in that there are no other layers outside of these shown in figure 4 and described in the noted paragraphs.  The reference to Mathew discloses the recited structure above, and further teaches a braided or knitted material is used [0024].  With respect to claim 3, a braided layer 13 is set forth as discussed above which meets the only remaining limitation to claim 3.  
With respect to the new language added to claim 1 with respect to the adhesive agent being waterproof such is discussed above and since such is a known waterproof material such as PTFE such is a waterproof adhesive agent since it attaches the woven layer to the outside of the inner tube, and as set 
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mathew.  The hose is treated in such a way as installing the reinforcing layer onto the inner tube where the recitation of using a plurality of rollers is setting forth the method used to form the hose which holds little patentable weight in an article claim, and method steps hold little patentable weight with respect to the final product, and since the final product has the same limitations and no matter which method were used to achieve this final structure, that such would meet the structural limitations of the claims, with the method step of using rollers is merely a method step in an article claim.  It is considered that Mathew teaches the actual structural limitations of these claims, but does not necessarily teach some of the method steps used on the tube, however such are considered to either naturally happen or hold little patentable weight in an article claim.  However, should it be argued that these limitations have patentable weight they are considered obvious choices of mechanical expedients where it would only require routine experimentation to optimize the methods used to form the hose such as using any known method to compress the woven layer to the outer surface of the inner tube, as such are obvious choices of mechanical expedients which would require no more than routine skill to choose known methods and material properties of the structure of Mathew to insure the hose can convey water for different uses and meet desire strength requirements and insure the woven layer stays in place as such are obvious choice of mechanical expedients.

1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (2011/0162749).  The reference to Jeong discloses the recited hose structure (title) comprising an inner tube 12,120,220, a woven outer tube 14,140,240 [0018; 0043] which is provided around the inner layer and therefore is considered to be wrapped about the inner layer, where any method steps used to form the woven tube are merely method steps in an article claim that holds little patentable weight, the hose is provided with a layer 16,160,260 which acts as an adhesive agent [0050-51] where soaking is a method step in an article claim and holds little patentable weight with respect to the final article, and since the adhesive material penetrates the woven layer it is considered at least soaked in to some extent, both the adhesive layer 16,160,260 can be seen in figs 6 and 7 at least to exist between the woven layer and the inner hose for at least some of the fibers of the layer thereby placing such between the inner tube and the woven outer tube, and an anti-scratch layer formed by the portion of layer 16,160,260 that lies above the woven layer is disposed on the woven outer tube (see figs 6 and 7), where the anti-scratch layer formed of both the adhesive layer and anti-scratch layer defines an outermost layer of the hose structure (see figs 1-3, 5-8 show these combined parts forming the anti-scratch layer which is formed by the outer portion of layer 16,160,260 above at least and provided through the woven layer and the woven layer all would form the outermost layer and due to their structure would provide at least protection against scratches in that the material would protect at least the inner layer from being scratched thereby making such essentially a functioning anti-scratch layer by preventing scratches to some extent, where the inner layer can be formed of a plastic material ([0043] discusses the inner layer can be formed of resin, and resins are known in the art to be plastic materials).
With respect to the new claim language of claim 1, Jeong teaches an adhesive agent 16,160,260 as set forth above (also see [0024] which teaches adhesive properties), the hose is intended for use with water ([0002; 0041] which suggests the materials used would be waterproof or else exposure to water would cause them to fail if they were not) , the woven layer is porous in that it is seen to have pores via . 

Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (5192476).  The reference to Green discloses the recited hose structure (title and abstract) comprising an inner tube 16 (see fig 1) and a porous woven outer tube 18 (col 3, lines 64-67) wrapping the inner tube (col 4, lines 1-11 discuss layer 18 wrapped about inner liner 16), the hose being soaked in an adhesive agent (col 5, lines 19-61 discusses a dispersion coating 20, and that such bonds, and acts like an adhesive in line 56) an adhesive layer between the inner tube and the porous woven outer tube (col 5, lines 19-39 discusses the adhesive material 20 is on the outside of the inner tube before the woven layer 18 is applied and that it coats the inner layer therefore at least some of it would lie between the inner tube and the porous woven layer), an anti-scratch layer disposed on the woven outer tube, the anti-scratch layer defining an outermost layer of the hose structure (col 4, lines 26-31 states the fibers are completely coated by layer 20; col 5, line 56 to col 6, line 12 discusses this forms an abrasion resistant layer to protect the inner tube which would be an anti-scratch layer since a scratch is a form of abrasion; and this forms the outer periphery of the layer), wherein the adhesive agent is a waterproof resin (such is PTFE and as set forth above this is a known waterproof material as evidenced above as well) and pores (interstices) of the porous woven outer layer are filled by the adhesive agent (col 5, lines 21-25 discusses the interstices which would be pores are filled by the dispersion of layer 20).  With respect to claim 2, the end of the hose is coupled to a coupling member 10 (see fig 3) and the connecting member further comprising a tightening tube 30 (col 6, lines 13-44; which discussing the sleeve locking and since the sleeve presses the tube wall against the inner barbs it is considered as tube that tightens by pressing the .
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Green.  The hose is treated in such a way as installing the reinforcing layer onto the inner tube where the recitation of using a plurality of rollers is setting forth the method used to form the hose which holds little patentable weight in an article claim, and method steps hold little patentable weight with respect to the final product, and since the final product has the same limitations and no matter which method were used to achieve this final structure, that such would meet the structural limitations of the claims, with the method step of using rollers is merely a method step in an article claim.  It is considered that Mathew teaches the actual structural limitations of these claims, but does not necessarily teach some of the method steps used on the tube, however such are considered to either naturally happen or hold little patentable weight in an article claim.  However, should it be argued that these limitations have patentable weight they are considered obvious choices of mechanical expedients where it would only require routine experimentation to optimize the methods used to form the hose such as using any known method to compress the woven layer to the outer surface of the inner tube, as such are obvious choices of mechanical expedients which would require no more than routine skill to choose known methods and material properties of the structure of Green to insure the hose can convey water for different uses and meet desire strength requirements and insure the woven layer stays in place as such are obvious choice of mechanical expedients.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Matthews (3722550).   The reference to Mathew discloses all of the recited structure with the exception of using tension in the woven layer to warp the inner tube, and forming the inner tube of rubber.  The reference to Matthews discloses the recited hose structure (title; tubes are known to be hoses in the art) comprising an inner tube 4 (see fig 1), a woven outer tube 8 (can be braided or woven; col 3, line 53 to col 4, line 11) where such is provided around the inner tube and therefore would be provided around (where wound is a method in an article claim which holds little patentable weight, and being provided around the inner tube is in a sense wound around the inner tube), the hose is provided with an adhesive agent to form an adhesive layer in zone 10 of the hose between the inner tube and the woven outer tube (col 4, lines 13-67; where such is applied to the inner tube and permeates it which would be soaking into the inner tube outer surface), a cover sheath 12 is provided to provide protection for the tubing (which protection would include to at least some extent scratch prevention such as an anti-scratch protection which is a material property of the cover material used; col 5, lines 45-56 suggests using the same materials used for the core which include elastomeric and thermoplastic materials which would have anti-scratch resistance as a natural property of the material), tension can be .  
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Mathew.  The reference to Jeong discloses all of the recited structure with the exception of providing connecting members with a tightening tube, forming the woven layer of a braided material, using a waterproof agent as a waterproof resin (although it is considered that most resins are waterproof materials and Jeong at least sets forth a use of a resin), and a method of using a rolling process with rollers to deploy the woven tube on the outer layer (where such is merely a method step in an article .  
The hose is treated in such a way as installing the reinforcing layer onto the inner tube where the recitation of using a plurality of rollers is setting forth the method used to form the hose which holds little patentable weight in an article claim, and method steps hold little patentable weight with respect to the final product, and since the final product has the same limitations and no matter which method were used to achieve this final structure, that such would meet the structural limitations of the claims, with the method step of using rollers is merely a method step in an article claim.  It is considered that Jeong teaches the actual structural limitations of these claims, but does not necessarily teach some of the method steps used on the tube, however such are considered to either naturally happen or hold little patentable weight in an article claim.  However, should it be argued that these limitations have patentable weight they are considered obvious choices of mechanical expedients where it would only require routine experimentation to optimize the methods used to form the hose such as using any known method to compress the woven layer to the outer surface of the inner tube, as such are obvious choices of mechanical expedients which would require no more than routine skill to choose known methods and material properties of the structure of Jeong to insure the hose can convey water for different uses and meet desire strength requirements and insure the woven layer stays in place as such are obvious choice of mechanical expedients.
The reference to Mathew discloses the structure set forth above, and it would have been obvious to one skilled in the art to form the woven layer of Jeong of a braided layer as suggested by .  
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Matthews (3722550).   The reference to Jeong discloses all of the recited structure with the exception of using tension in the woven layer to warp the inner tube, and forming the inner tube of rubber.  The reference to Matthews discloses the recited hose structure (title; tubes are known to be hoses in the art) comprising an inner tube 4 (see fig 1), a woven outer tube 8 (can be braided or woven; col 3, line 53 to col 4, line 11) where such is provided around the inner tube and therefore would be provided around (where wound is a method in an article claim which holds little patentable weight, and being provided around the inner tube is in a sense wound around the inner tube), the hose is provided with an adhesive agent to form an adhesive layer in zone 10 of the hose between the inner tube and the woven outer tube (col 4, lines 13-67; where such is applied to the inner tube and permeates it which would be soaking into the inner tube outer surface), a cover sheath 12 is provided to provide protection for the tubing (which protection would include to at least some extent scratch prevention such as an anti-scratch protection which is a material property of the cover material used; col 5, lines 45-56 suggests using the same materials used for the core which include elastomeric and thermoplastic materials which would have anti-scratch resistance as a natural property of the material), tension can be provided to the woven layer (col 4, lines 3-12) and due to the core tube being softened by the adhesive material zone the strands of the reinforcing material can partially capsulate in the inner layer which would be warping of the inner tube (col 4, lines 3-12), and the materials used for the inner tube can be resin materials including plastics such as thermoplastic material such as polyurethane, or can be an elastomeric material where elastomeric materials are known to be forms of thermoplastic rubbers (col 3, lines 16-33).  It would have been obvious to one skilled in the art to modify the hose in Jeong by using tension to .  
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Matthews (3722550).   The reference to Green discloses all of the recited structure with the exception of using tension in the woven layer to warp the inner tube (although it does suggest some form of tension is provided when braiding the layer; see col 5, lines 19-39), and forming the inner tube of rubber.  The reference to Matthews discloses the recited hose structure (title; tubes are known to be hoses in the art) comprising an inner tube 4 (see fig 1), a woven outer tube 8 (can be braided or woven; col 3, line 53 to col 4, line 11) where such is provided around the inner tube and therefore would be provided around (where wound is a method in an article claim which holds little patentable weight, and being provided around the inner tube is in a sense wound around the inner tube), the hose is provided with an adhesive agent to form an adhesive layer in zone 10 of the hose between the inner tube and the woven outer tube (col 4, lines 13-67; where such is applied to the inner tube and permeates it which would be soaking into the inner tube outer surface), a cover sheath 12 is provided to provide protection for the tubing (which protection would include to at least some extent scratch prevention such as an anti-scratch protection which is a material property of the cover material used; col 5, lines 45-56 suggests using the same materials used for the core which include elastomeric and thermoplastic materials which would have anti-scratch resistance as a natural property of the material), tension can be provided to the .  	

Response to Arguments
Applicant's arguments filed May 23, 2021 have been fully considered but they are not persuasive. With respect to the arguments directed at Matthew that the woven material is not porous and cannot be filed by adhesive agent, it is suggested this may be a result of the fibers used being glass fibers, with respect to pores in [0026] the braided/woven layer has interstices  which would equate to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Masarwa, Gillies, Smith, Bacon, Atwell, Natori, Kittson, and Catallo .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH